Citation Nr: 1234448	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  07-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for ocular deterioration as secondary to the service-connected cytomegalovirus (CMV) retinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the December 2011 Board decision and remand for that history.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in December 2011 to provide the Veteran with notice of the laws and regulations governing secondary service connection and to readjudicate his claim under these laws and regulations.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 19.31 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

However, the post-remand supplemental statement of the case (SSOC), issued in July 2012, did not provide the Veteran with notice of 38 C.F.R. § 3.310 (2006).  Therefore, the Board finds that a remand for another SSOC is required.  Id; Also see Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

In this regard, the Board notes that 38 C.F.R. § 3.310 was amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the RO/AMC should provide the Veteran with notice of the version of 38 C.F.R. § 3.310 in effect before the change because it is more favorable to the claimant and the Board will be considering his appeal applying this version.
 
The post-remand record also shows that in January 2012 the Veteran provided VA with an authorization to obtain his treatment records from a Dr. J. O. and physicians' assistant E. H.  While the authorization did not contain these healthcare professionals' addresses, neither a request for their address, a request for these records, nor the records themselves appears in the claims file.  Therefore, the Board finds that a remand is also required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Given the current record, the Board also finds that a remand to obtain a medical opinion is required as to whether ocular deterioration was caused or aggravated by the Veteran's service-connected CMV retinitis.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Also see 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that compensation is payable when a service-connected disability has aggravated a non-service-connected disorder); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file the records of Dr. J. O. and physicians' assistant E. H. after obtaining from the Veteran a new authorization with their addresses.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a VA examination by an appropriate medical doctor to obtain an opinion as to the relationship, if any, between the Veteran's ocular deterioration and service connected CMV retinitis.  The claims file should be provided to the examiner in connection with the examination.  The examiner should conduct all indicated tests and studies.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's ocular deterioration was caused by his service connected CMV retinitis?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's ocular deterioration was aggravated by his service connected CMV retinitis?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his disability.  

If the examiner cannot provide an answer to either of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

3  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefit since the July 2012 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including  38 C.F.R. § 3.310 (2006).  The requisite period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

